ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                   )
                                               )
4H Construction Corporation                    ) ASBCA Nos. 62381, 62485, 62486
                                                            62487, 62488, 62489
                                                            62490, 62491, 62492
                                                            62493
                                               )
Under Contract No. W912EP-19-C-0005            )

APPEARANCES FOR THE APPELLANT:                    S. Leo Arnold, Esq.
                                                  Matthew W. Willis, Esq.
                                                   Ashley & Arnold
                                                   Dyersburg, TN

APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  Bruce E. Groover, Esq.
                                                  Susan E. Symanski, Esq.
                                                  Kristin M. Bigham, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Jacksonville

          OPINION BY ADMINISTRATIVE JUDGE CATES-HARMAN

      The parties have resolved their dispute and request that the Board enter
judgment in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeal is sustained. The Termination for
Default is converted to a Termination for Convenience. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $2,650,000,
inclusive of all costs, and Contract Disputes Act interest. No further interest shall be
paid. The award shall be paid through the Judgement Fund, pursuant to 31 USC § 1304.

      Dated: July 11, 2022



                                                 STEPHANIE CATES-HARMAN
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
(Signatures continued)
 I concur                                           I concur



 RICHARD SHACKLEFORD                                OWEN C. WILSON
 Administrative Judge                               Administrative Judge
 Acting Chairman                                    Vice Chairman
 Armed Services Board                               Armed Services Board
 of Contract Appeals                                of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 62381, 62485, 62486,
62487, 62488, 62489, 62490, 62491, 62492, 62493, Appeal of 4H Construction
Corporation, rendered in conformance with the Board’s Charter.

       Dated: July 12, 2022



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2